DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (U.S. 2017/0286456) in view of Chang et al. (U.S. 2015/0213151).
With regard to claim 1, Wenzel teaches a system ([abstract] a computer having one or more processors executes a standards specification and management system), comprising: 
     a non-transitory storage medium that stores computer-executable components and a processor that executes the computer-executable components stored on the non-transitory storage medium ([0036] one or more of the processors may be configured to operate according to executable instructions (i.e., program code) stored in a computer-readable medium (e.g., a non-transitory computer-readable medium)), wherein the computer-executable components comprise: 
 	a configuration component ([0039] schema components) that enables a user to configure settings for a transformation of elements of an ontology into elements of a data model ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model); 
 	an extraction component that retrieves ontology metadata ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata) and converts ontology metadata into ontology metadata sets ([0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object; [0085] Capturing assets from ontology schema 24 and/or ontology instance data 26 may involve converting the objects in the ontology specified by ontology schema 24 and ontology instance data 26 into assets. In this way, metadata attributes that were defined for assets in first data model 36 may now become actual assets in asset library 34, which may be used in second data model 38); 
 	the metadata sets into modeling tool-specific metadata sets ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); and 
 	whereby said system transforms ontology metadata into modeling tool-specific metadata according to configuration settings ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types). However, Wenzel does not specifically teach: 
-	a transformation component that transforms the ontology metadata sets into entity-relationship metadata sets 
Chang teaches an entity-relationship-extensible markup language (XML) hybrid data model includes an unmarked entity and an entity marked to be transformed as an XML column [abstract]. Chang also teaches a transformation component that transforms the ontology metadata sets into entity-relationship metadata sets ([0036] This embodiment enables a user to mark any XML column of a physical data model as representing entity-relationship metadata, thus extending the relational schema to support ER-XML hybrid data modeling. The "Transform As" annotation is non-intrusive and allows the same physical data model, with different "Transform As" markings on various XML columns, to be transformed into different ER models). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of managing metadata as taught by Wenzel, to have incorporated the entity-relationship taught by Chang, to have achieved a system and method of automatically and dynamically generating an ontology schema based on a data model.

With regard to claim 2, the limitations are addressed above and Wenzel teaches wherein the extraction component can retrieve the ontology metadata from an ontology platform executing SPAROL metadata queries ([0108] SPARQL Protocol, and RDF Query Language (SPARQL) queries. These libraries may be used to transform semantic information from assets into a dynamically generated ontology in one file and ontology instance data in another. Instance data may represent an asset in its current form with some or all of the metadata. The ontology may allow the user the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data; [0109] the techniques of this disclosure may allow the selection and mapping of special properties to be used by the inference engine or an interface to execute SPARQL queries. SPARQL is an RDF query language used to search an ontology using the ontology item names and properties. A user may load the ontology schema and instance data into a tool (such as TopBraid, for example) to verify and query asset metadata and asset relationships; [0185] using an RDF format may provide the ability to query the instance data with SPARQL).

With regard to claim 3, the limitations are addressed above and Wenzel teaches wherein the extraction component can retrieve ontology metadata by parsing ontology files ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object).

With regard to claim 4, the limitations are addressed above and Wenzel teaches further comprising: 
 	a load component that can connect to a modeling tool ([0044]
the data models may be pre-loaded into standards specification and management system 18. The data models that define the data standards may, in some examples, specify a plurality of assets. Each of the assets may be specified via metadata that describes the asset including, for example, identification metadata, classifier metadata, artifact metadata, and/or relationship metadata; [0069] asset generator 30 loads ontology schema 24 and ontology instance data 26 and processes the ontology schema and ontology instance data to automatically capture, identify, and/or generate assets based on ontology schema 24 and/or ontology instance data 26; [0109]  A user may load the ontology schema and instance data into a tool (such as TopBraid, for example) to verify and query asset metadata and asset relationships) and populate a data model with data model elements from the modeling tool-specific metadata set ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities, wherein the data model  conforms to a data description language and specifies which data elements must be collected and a format in which the data elements are to be collected. The computer is configured to process the data model to automatically generate an ontology schema and ontology instance data that represent the data model  of the data collection standard; [0039] models 22 may include one or more data models that represent a data standard for exchanging data; [0046] populate the data collection forms with data obtained from users 23 for the clinical trial, and provide the populated data collection forms to sponsor 14. In other examples, sites 16 may utilize one or more software tools to generate forms based on the metadata generated and managed by standards specification and management system 18; [0049] Responsive to input from users 23, sponsor 14 analyzes the data contained in the populated data collection forms; [0214] FIG. 17 illustrates the user input screen of FIG. 16 with the user input fields populated with values).

With regard to claim 5, the limitations are addressed above and Wenzel teaches further comprising: 
 	a user interface component (Figs. 10-20; [0126] Standards specification and management system 18 may include one or more user interfaces. For example, standards specification and management system 18 may include a browser-based UI for creating and viewing metadata content, and an eclipse UI for configuration; [0236] Standards specification and management system 18 receives, via a user interface, user input specifying one or more proposed modifications (or proposed changes) to the second set of assets (306)) that enables the user to select preview and modify transformation rules (Figs. 10-20; [0094] users 23 can selectively retrieve assets from asset library 34 using modeling data from models 37 to guide the search process; [0109] the selection and mapping of special properties to be used by the inference engine or an interface to execute SPARQL queries; [0111] a user may select a starting  asset for the RDF/OWL export from a list of asset search results or from a published/catalog asset page; [0163] If the reviewer response method is to login directly, then the reviewer logs in directly to standards specification and management system 18 (referred to as Semantics Manager “SM” in FIG. 5) (196), selects a pending requests link from a navigation bar (198), and clicks a details link next to the appropriate request to review (200). The reviewer reviews the request, adds comments, and approves or rejects the request (192). Standards specification and management system 18 then routes the request to the next step in the workflow (194)); specify a scope of source ontology elements ([abstract] process the data model to automatically generate an ontology schema and ontology instance data that represent the data model of the data collection standard; [0005] the standards specification and management system automatically and dynamically generates an ontology schema based on a data model that describes one or more standards for collection of data (generally referred to as a “data collection standard) from a set of entities in a uniform fashion);
 	review metadata ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0002] to systems for managing metadata; [0030] allow users to manage metadata asset associated with data standards); and 
 	correct and override metadata ([0184] If an override of a configuration attribute (e.g., classifier or artifact) is not possible according to the schema, the GDT configuration may then be retrieved and updated accordingly).

With regard to claim 6, the limitations are addressed above and Wenzel teaches further comprising:  
 	an analytics component ([0125] Standards specification and management system 18 may provide an authoritative source and governance for creation of standards and metadata as well as automatic inheritance and impact analysis of any proposed modifications; [0130]; [0140] Changes to the content may be inherited in related content and the relationships between content can facilitate impact analysis and inheritance of changes ) that enables the user to submit analytical queries to the extraction component for execution on an ontology platform retrieve analytical query results from the extraction component ([0049] responsive to input from users 23, sponsor 14 analyzes the data contained in the populated data collection forms. In such examples, sponsor 14 may generate one or more statistics based on the analyzed data and provide the statistics to regulatory authority 12 as part of the submitted data, which may similarly be presented to users 23 by network-based interfaces. In such examples, sponsor 14 may submit data to regulatory authority 12 that describes how the analysis was performed), present query results in reports ([0094] in other words, asset retrieval module 42 allows users 23 to build search specifications 48 that define queries; [0109] A user may load the ontology schema and instance data into a tool (such as TopBraid, for example) to verify and query asset metadata and asset relationships), and promote query results as configuration parameters to the configuration component ([0094] in other words, asset retrieval module 42 allows users 23 to build search specifications 48 that define queries; [0109] A user may load the ontology schema and instance data into a tool (such as TopBraid, for example) to verify and query asset metadata and asset relationships).

With regard to claim 7, Wenzel teaches a non-transitory storage medium ([0036] one or more of the processors may be configured to operate according to executable instructions (i.e., program code) stored in a computer-readable medium (e.g., a non-transitory computer-readable medium)) storing ontology metadata sets ([abstract] a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities…configured to process the data model to automatically generate an ontology schema and ontology instance data that represent the data model of the data collection standard), and data modeling tool-specific metadata sets ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model) coupled with machine-readable instructions that cause one or more processors ([abstract] a computer having one or more processors; [0036]) to: 
 	enable a user to configure settings ([0039] schema components) for a transformation of elements of an ontology into elements of a data model ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model); 
 	populate ontology metadata sets with extracted ontology metadata ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object; [0085] Capturing assets from ontology schema 24 and/or ontology instance data 26 may involve converting the objects in the ontology specified by ontology schema 24 and ontology instance data 26 into assets. In this way, metadata attributes that were defined for assets in first data model 36 may now become actual assets in asset library 34, which may be used in second data model 38);
 	populate metadata sets by transforming metadata from the ontology metadata sets ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); 
 	populate data modeling tool-specific metadata sets by transforming metadata from a generic metadata set ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); and 
 	whereby a coupling of a metadata sets and instructions makes the metadata sets self-populating, reducing the complexity of machine-readable instructions ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object). However, Wenzel does not specifically teach: 
-	entity-relationship metadata sets 
Chang teaches an entity-relationship-extensible markup language (XML) hybrid data model includes an unmarked entity and an entity marked to be transformed as an XML column [abstract]. Chang also teaches a transformation component that transforms the ontology metadata sets into entity-relationship metadata sets ([0036] This embodiment enables a user to mark any XML column of a physical data model as representing entity-relationship metadata, thus extending the relational schema to support ER-XML hybrid data modeling. The "Transform As" annotation is non-intrusive and allows the same physical data model, with different "Transform As" markings on various XML columns, to be transformed into different ER models). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of managing metadata as taught by Wenzel, to have incorporated the entity-relationship taught by Chang, to have achieved a system and method of automatically and dynamically generating an ontology schema based on a data model.

With regard to claim 8, the medium claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 9, the medium claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the medium claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the medium claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the medium claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the limitations are addressed above and Wenzel teaches wherein machine-readable instructions further cause the one or more processors to: 
 	enable a user to configure settings ([0039] schema components) for a transformation of elements of a data model into elements of an ontology ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model); 
 	populate the modeling tool-specific metadata sets with extracted data model metadata ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object; [0085] Capturing assets from ontology schema 24 and/or ontology instance data 26 may involve converting the objects in the ontology specified by ontology schema 24 and ontology instance data 26 into assets. In this way, metadata attributes that were defined for assets in first data model 36 may now become actual assets in asset library 34, which may be used in second data model 38); 
 	populate the metadata sets by transforming metadata from the modeling tool-specific metadata sets ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); and 
 	populate the ontology metadata sets by transforming metadata from the metadata sets ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); and 
 	generating SPARQL construct statements to create an ontology schema ([0108] SPARQL Protocol, and RDF Query Language (SPARQL) queries. These libraries may be used to transform semantic information from assets into a dynamically generated ontology in one file and ontology instance data in another. Instance data may represent an asset in its current form with some or all of the metadata. The ontology may allow the user the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data; [0109] the techniques of this disclosure may allow the selection and mapping of special properties to be used by the inference engine or an interface to execute SPARQL queries. SPARQL is an RDF query language used to search an ontology using the ontology item names and properties. A user may load the ontology schema and instance data into a tool (such as TopBraid, for example) to verify and query asset metadata and asset relationships; [0185] using an RDF format may provide the ability to query the instance data with SPARQL); and 
 	whereby a coupling of metadata sets and computer instructions makes said metadata sets self- populating in a reverse direction, transforming data model metadata into ontology metadata ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object). However, Wenzel does not specifically teach: 
-	entity-relationship metadata sets 
Chang teaches an entity-relationship-extensible markup language (XML) hybrid data model includes an unmarked entity and an entity marked to be transformed as an XML column [abstract]. Chang also teaches a transformation component that transforms the ontology metadata sets into entity-relationship metadata sets ([0036] This embodiment enables a user to mark any XML column of a physical data model as representing entity-relationship metadata, thus extending the relational schema to support ER-XML hybrid data modeling. The "Transform As" annotation is non-intrusive and allows the same physical data model, with different "Transform As" markings on various XML columns, to be transformed into different ER models). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of managing metadata as taught by Wenzel, to have incorporated the entity-relationship taught by Chang, to have achieved a system and method of automatically and dynamically generating an ontology schema based on a data model.

With regard to claim 14, Wenzel teaches a computer-implemented method, comprising: 
 	enabling a user to configure settings ([0039] schema components) for a transformation of elements of an ontology into elements of a data model ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model); 
 	extracting ontology metadata and convert the ontology metadata into ontology metadata sets ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object; [0085] Capturing assets from ontology schema 24 and/or ontology instance data 26 may involve converting the objects in the ontology specified by ontology schema 24 and ontology instance data 26 into assets. In this way, metadata attributes that were defined for assets in first data model 36 may now become actual assets in asset library 34, which may be used in second data model 38); 
 	transforming the ontology metadata sets into metadata sets ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); and 
 	transforming the entity-relationship metadata sets into modeling tool-specific metadata sets ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types); 
 	whereby a user can transform an ontology into a data model ([0006] The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data; [0038] Standards specification and management system 18 allows users 23 to automatically generate and manage metadata associated with one or more of models 22. In some examples, the metadata may be associated with one or more standards (e.g., associated with one or more data models defined by a data standard); [0060] During this process of generating, updating and/or modifying the data standards, a user 23 may, for example, change the metadata associated with one or more of the captured assets. Changing the metadata may involve changing the relationships between the assets; [0096] In response to input from one of users 23, asset retrieval module 42 selects one or more elements of models 22 and constructs a model-based search specification 48. The user may, for example, graphically view one or more of models 22, and identify elements for inclusion within the search specification). However, Wenzel does not specifically teach: 
-	entity-relationship metadata sets 
Chang teaches an entity-relationship-extensible markup language (XML) hybrid data model includes an unmarked entity and an entity marked to be transformed as an XML column [abstract]. Chang also teaches a transformation component that transforms the ontology metadata sets into entity-relationship metadata sets ([0036] This embodiment enables a user to mark any XML column of a physical data model as representing entity-relationship metadata, thus extending the relational schema to support ER-XML hybrid data modeling. The "Transform As" annotation is non-intrusive and allows the same physical data model, with different "Transform As" markings on various XML columns, to be transformed into different ER models). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of managing metadata as taught by Wenzel, to have incorporated the entity-relationship taught by Chang, to have achieved a system and method of automatically and dynamically generating an ontology schema based on a data model.

With regard to claim 15, the limitations are addressed above and Wenzel teaches wherein extracting ontology metadata ([abstract] a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities…configured to process the data model to automatically generate an ontology schema and ontology instance data that represent the data model of the data collection standard) and converting the ontology metadata into ontology metadata sets ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model) further comprises: 
 	connecting to an ontology platform ([abstract] data model to automatically generate an ontology schema and ontology instance data that represent the data model of the data collection standard); 
 	opening a source ontology specified in the configuration settings ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model);
 	executing SPARQL metadata queries ([0108] SPARQL Protocol, and RDF Query Language (SPARQL) queries. These libraries may be used to transform semantic information from assets into a dynamically generated ontology in one file and ontology instance data in another. Instance data may represent an asset in its current form with some or all of the metadata. The ontology may allow the user the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data; [0109] the techniques of this disclosure may allow the selection and mapping of special properties to be used by the inference engine or an interface to execute SPARQL queries. SPARQL is an RDF query language used to search an ontology using the ontology item names and properties. A user may load the ontology schema and instance data into a tool (such as TopBraid, for example) to verify and query asset metadata and asset relationships; [0185] using an RDF format may provide the ability to query the instance data with SPARQL); and 
 	retrieving query ontology metadata ([0006] the ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data; [0055] Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object. Ontology instance data 26 includes data indicative of assets included in the data model, and the metadata values associated with each of the metadata attributes for each of the assets).

With regard to claim 16, the limitations are addressed above and Wenzel teaches wherein converting the ontology metadata into ontology metadata sets further comprises: 
 	opening an ontology file or Namespace URI ([0134] The artifact information may provide references to internal documents that define and/or describe the asset. Artifacts may be a file, a reference (such as a URL), or textual description; [0276] For example, standards specification and management system 18 may create and/or update asset templates from which the metadata content may be altered and/or updated by how it is presented to the user within the metadata repository (e.g. a classifier may become a relationship property to maintain contextual representation or a classifier may become an artifact such that a user can specify a file or uniform resource locator (URL))); 
 	parsing the ontology to extract ontology metadata ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object); and 
 	analyzing parsed ontology structure and populate the ontology metadata sets ([abstract] process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities; [0006]  The ontology may allow users the ability to verify metadata knowledge types (e.g. classifiers, artifacts, and relationships) contained within assets and the consistency of the instance data. The ontology instance data may represent an asset in its current form with all of the metadata; [0055] In general, ontology schema 24 is a schema for an ontology that is automatically generated by standards specification and management system 18 based on the data standard (e.g., based on a data model that models the data standard). Standards specification and management system 18 may generate ontology schema 24 to define an object for each of the different metadata attributes used to describe the assets in the data model for the data standard. For each object, ontology schema 24 may be generated to specify a metadata attribute type for the metadata attribute that corresponds to the object).

With regard to claim 17, the limitations are addressed above and Wenzel teaches wherein transforming the metadata sets into modeling tool-specific metadata sets ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model) further comprises: 
 	connecting to a data modeling tool ([0039] specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model); 
 	creating or opening the data model specified in the configuration settings ([0039] schema components…specify a data standard for exchanging data via an XML schema, which uses schema components to define the meaning, usage and relationships of the elements that may be used within a class of XML documents, as well as permissible content, attributes, and values for the elements. In some examples, the data models may include, i.e., specify, assets that define objects for the data model); and 
 	loading tool-specific metadata sets into the data modeling tool, creating elements in the data model ([0079] associating metadata attributes to metadata attribute types in an ontology schema may allow an asset capture tool that generates assets based on ontology schema 24 and ontology instance data 26 to generate different types of assets (with different configurations of metadata attributes) for different metadata attribute types). However, Wenzel does not specifically teach: 
-	entity-relationship metadata sets 
Chang teaches an entity-relationship-extensible markup language (XML) hybrid data model includes an unmarked entity and an entity marked to be transformed as an XML column [abstract]. Chang also teaches a transformation component that transforms the ontology metadata sets into entity-relationship metadata sets ([0036] This embodiment enables a user to mark any XML column of a physical data model as representing entity-relationship metadata, thus extending the relational schema to support ER-XML hybrid data modeling. The "Transform As" annotation is non-intrusive and allows the same physical data model, with different "Transform As" markings on various XML columns, to be transformed into different ER models). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of managing metadata as taught by Wenzel, to have incorporated the entity-relationship taught by Chang, to have achieved a system and method of automatically and dynamically generating an ontology schema based on a data model.

With regard to claim 18, the method claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the method claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the method claim corresponds to the medium claim 13, respectively, and therefore is rejected with the same rationale.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Amidon et al. (U.S. 2009/0063983) teaches a control system rendering a shared virtual environment to one or more users and obtains metadata associated with content accessed by the users.
 	Omoigui (U.S. 2008/0147788) teaches a client providing a user interface for a user to communicate with the server as well as a screenshot for browsing ontologies in a user profile.  


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171